Citation Nr: 1760704	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-00 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for left shoulder.

3.  Entitlement to service connection for left foot.

4.  Entitlement to service connection for back L4 and L5 (back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 

INTRODUCTION

The Veteran had active service in the United States Air Force from August 1961 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of a left shoulder disability, left foot disability, and back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes type II is not related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for type II diabetes have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5107 (2012); 38 C.F.R. §§ 3.303(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In August 2013, the Veteran presented his Fully Developed Claim Certification. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the veteran with a VA medical examination as "necessary," may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

The fully developed claim form includes notice to the Veteran what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.

In addition, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records.  

Moreover, the Board notes that the Veteran has not been provided a VA examination in regards to his diabetes disability.  Although the Veteran has not been afforded a VA examination, the Board finds that an examination for this disability is not necessary to decide this claim.  The Veteran has not submitted any evidence regarding an in-service injury, illness, or disease that could have a relationship between his present disability and his military service.  In addition, the Veteran's service treatment records do not demonstrate an in-service injury, illness, or event that shows a relationship between his present disability and his military service.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury, or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is not warranted for the Veteran's claim for diabetes mellitus type II.  

Moreover, neither the Veteran nor his representative has argued that any prejudice results from the assistance provided for this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c). 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran claims that his diabetes mellitus type II is related to his military service.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 C.F.R. §§ 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Lastly, in order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the Veteran is currently diagnosed with diabetes mellitus type II.  
Turning to the Veteran's service treatment records, the Board has examined the Veteran's service treatment records and these records are silent for any signs or symptoms of diabetes mellitus type II.  The Board notes that in 1964 the Veteran was examined for re-enlistment and the examining doctor stated that "there are no medial defects that would hinder re-enlistment.  He is within normal weight limits."  See October 28, 1964 Re-Enlistment Certificate.  In addition, the Veteran's separation examination in 1968 was also silent for any signs or symptoms of diabetes mellitus type II.  See October 25, 1968 Separation Examination.  

Moving on to the medical evidence in this case, the Veteran submitted a letter from his primary care provider in May 2017.  The letter simply stated that the Veteran had a history of diabetes mellitus type II.  See May 17, 2017 Dr. E. C. letter.  The doctor did not provide any explanation regarding the nature and etiology of the Veteran's disability.  Accordingly, the Board has placed little if any probative weight on this opinion.  The Board has reached this conclusion because the opinion letter merely states what the Veteran's present disability is and there is no analysis as to how the Veteran's current disability is related to his military service.  Thus, the Board has placed little if any probative weight on this medical opinion.  Bloom, supra; Davidson, supra.  

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's diabetes type II is not caused by or related to his military service.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information contained in the Veteran's claims file and finds that there is no evidence of an in-service injury, illness, or event related to the Veteran's disability nor is there a medical opinion of record that establishes a nexus between the current diagnosis and the Veteran's military service.  Accordingly, the Board finds that entitlement to service connection for diabetes mellitus type II is not warranted.  

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for diabetes type II, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Entitlement to service connection for diabetes mellitus type II, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

As to the Veteran's claims for service connection for a left shoulder disability, a left foot disability, and a back disability, the Veteran reported to VA that he injured himself at least three times while playing for the base flag football team.  Moreover, the Veteran alleged that he had issues with these parts of his body in service and has symptoms from these disabilities since he left the service.  Subsequently, the Veteran was not afforded VA examinations for these disabilities.  The Board finds that the record is insufficient to decide these claims and the Veteran's statements are sufficient to reach the threshold necessary to trigger the duty to assist as contemplated by Mcclendon.  Thus, VA examinations should be obtained to determine the nature and etiology of these disabilities.

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records.  

2.  After obtaining authorizations from the Veteran, associate with the claims file his contemporaneous private treatment records.  

3.  Schedule the Veteran for VA examinations regarding his left shoulder disability, left foot disability and back disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability had its onset in service or is related at least in part to service?

(B).  Is it at least as likely as not that the Veteran's left shoulder disability manifested itself in the first post-service year? 

(C).  Given the Veteran's age and the current severity of his left shoulder disability, is it at least as likely as not that the etiology of this condition was the Veteran's active military service?

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's left foot disability, had its onset in service or is related at least in part to service?

(B).  Is it at least as likely as not that the Veteran's left foot disability manifested itself in the first post-service year? 

(C).  Given the Veteran's age and the current severity of his left foot disability, is it at least as likely as not that the etiology of this condition was the Veteran's active military service?

(A).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability, had its onset in service or is related at least in part to service?

(B).  Is it at least as likely as not that the Veteran's back disability manifested itself in the first post-service year? 

(C).  Given the Veteran's age and the current severity of his back disability, is it at least as likely as not that the etiology of this condition was the Veteran's active military service?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


